Exhibit 10.35 THE COMPANY HAS REQUESTED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) PURSUANT TO RULE , AS AMENDED, GRANTING CONFIDENTIAL TREATMENT TO SELECTED PORTIONS.ACCORDINGLY, THE CONFIDENTIAL PORTIONS HAVE BEEN OMITTED FROM THIS EXHIBIT, AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.OMITTED PORTIONS ARE INDICATED IN THIS EXHIBIT WITH “[XX]”. Hydro Québec Contract Vendor No. 0A10418850 Vendor Transformateurs Pioneer Ltée. 612 Chemin Bernard Granby, QCJ2J 0H6 Contract No. 4600017108 Reference Vendor Call for Bids No. 6100148120 Call for Bids No. 13152257 Date: 01/08/2010 Attn.: Raymond Haddad Tel.:(450) 378-9018Fax: (450) 378-0626 Invoices must be written in conformance with instructions given herein. Term of Contract:04/01/2010 – 03/31/2012Destination: Delivery Terms:FOB freight paid Payment Terms:Net 30 days For further information, call Erik Beauregard at (514) 840-3000, Ext. 6751 /s/ Erik Beauregard Person in Charge 1 of 30 Hydro-Québec Contract Contract No. 4600017108 Item No. Item or Service Target Quantity Unit of Purchase Net Unit Price Price x Quantity Description Canadian Dollars PURPOSE: Delivery of transformers for attached chamber and pad- and pole-mounted transformers with MT/BT and MT/MT platforms for a distribution grid. This contract was awarded under Call for Bids No. 13152257 and is bound by said call, your bid, and any addenda and contractual correspondence listed below. ADDENDA: #1 (07/03/2009) o Report on Bids Received, August 14, 2009 o Item 290 has been added (Item Code 1001622) o A pdf file has been sent to clarify certain technical points and the classification of drawings and tables to be submitted o Modification of language on Page 8: Platform Type: 220 to 290. #2 (07/15/2009) o Item 290 has been cancelled (Item Code 1001622) o Item 300 has been added (Item Code 1001608) o Modification of language on Page 8: Platform Type: 220 to 300. CONTRACTUAL CORRESPONDENCE: E-mails dated October 23, 2009, about the cost of tests and the validity of the bid E-mails dated September 29, October 2, 8, 9, 13, 14, 15 and 20, 2009, about the appendix to the bid. CONTRACT MANAGEMENT: The contract manager designated herein is: Name: Tel.: Fax: E-mail: Department: Hydro-Québec Erik Beauregard (514) 840-3000, Ext. 6751 (514) 840-3322 beauregard.erik@hydro.qc.ca Purchasing of Strategic Items and TIC’s Address: Floor: City: Postal Code: 855 rue Ste-Catherine est 7th Floor Montréal, Québec H2L 4P5 2 of 30 Hydro-Québec Contract Contract No. 4600017108 Item No. Item or Service Target Quantity Unit of Purchase Net Unit Price Price x Quantity Description Canadian Dollars ch Three-phase distribution transformer, attached chamber, with voltage selector and regulating taps. Primary Voltage (kV) 24.94/12.47 Secondary Voltage (VOLTS)208/120 Rating (kVA)500 Standard No.: 1600-00/20-064.10.3 (10/01/05) QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) ch Three-phase distribution transformer, attached chamber, with regulating taps. Primary Voltage (kV) Secondary Voltage (V) Rating (kVA) 24.94/12.47 600/347 Standard No.: 1600-00/20-064.10.3 QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) 3 of 30 Hydro-Québec Contract Contract No. 4600017108 Item No. Item or Service Target Quantity Unit of Purchase Net Unit Price Price x Quantity Description Canadian Dollars ch Three-phase distribution transformer, with attached chamber and regulating taps. Primary Voltage (kV)24.94/12.47 Secondary Voltage (V)600/347 Rating (kVA) 1000 Standard No.: 1600-00/20-064.10.3 QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) ch Three-phase distribution transformer, with attached chamber and regulating taps. Primary Voltage (kV)24.94/12.47 Secondary Voltage (V)600/347 Rating (kVA)2000 Standard No.: 1600-00/20-064.10.3 QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) 4 of 30 Hydro-Québec Contract Contract No. 4600017108 Item No. Item or Service Target Quantity Unit of Purchase Net Unit Price Price x Quantity Description Canadian Dollars ch Single-phase distribution transformer, pad-mounted, buckled. Primary Voltage (kV) 14.4/7.2 Secondary Voltage (V)240/120 Rating (kVA) 167 Product: Not applicable. Standard No.: 1600-00/20-068.10.3 QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) ch Single-phase distribution transformer, pad-mounted, buckled. Primary Voltage (kV)14.4 Secondary Voltage (V)240/120 Rating (kVA)100 Standard No.: 1600-00/20-068.10.3 QUALITY MANAGEMENT SYSTEM: INTERNATIONAL STANDARD ISO 9001:2000 (F1) DECISION TO USE (F11) REGISTRATION CERTIFICATE (F15) QUALITY REGISTRATIONS (F21) HYDRO-QUÉBEC’S REQUIREMENTS FOR PLANNING MANUFACTURING QUALITY (F61) 5 of 30 Hydro-Québec
